     Case: 1:18-cv-07246 Document #: 18 Filed: 11/20/18 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

CCC Information Services Inc.
                                     Plaintiff,
v.                                                    Case No.: 1:18−cv−07246
                                                      Honorable Robert W. Gettleman
Tractable Inc.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 20, 2018:


        MINUTE entry before the Honorable Robert W. Gettleman: Defendant's motion
[14] for an extension of time to answer or otherwise plead is granted. Defendant's
responsive pleading due 12/21/2018. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
